DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1−15 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art is considered to be US Pre-Grant Publication No. 2018/0304982 to Curry et al. (“Curry”) and US Patent No. 8,511,610 to Depeige are considered the nearest prior art. Curry teaches an aircraft door and frame having stopper 514 (cf. Curry fig. 4 and Applicant’s figs. 4−5). Engagement pin 520 could reasonably be interpreted as a single tooth, however it cannot reasonably be interpreted as a first toothing, nor can engagement socket 516 be interpreted as a second toothing. Furthermore, there does not appear to be motivation to duplicate the pin/socket pair such that each stopper has two such pins and sockets, except through impermissible hindsight. Depeige teaches an aircraft door having a first toothing (with teeth 24) around the perimeter of the frame and a second toothing (teeth 22) around the perimeter of the door. The first and second toothing are arranged such that the door toothing is able to pass through the doorframe toothing when closing, with the door subsequently moving such that the doorframe toothing prevents movement of the door. As such, the toothings do not read upon the claimed orientation, since the claimed toothings are not arranged on surfaces which are perpendicular to the radial direction (conventionally called the transverse direction) of the aircraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642            

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642